DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This action is responsive to communication filed on 07/27/2022. Claims(s) 1 & 11 have been amended. Claim(s) 1-20 are currently pending examination. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant filed amendment(s) to claim on 07/27/2022 to remedy the rejection(s).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 & 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-16, 18, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2012/0220326 A1) and further in view of STARSINC et al. (US 2018/0092133 A1). 
Re Claim 1 & 11, Li teaches a method for obtaining an internet protocol (IP) address of a terminal device, wherein the method comprises: 
sending, by an application function network element, a first event registration request to a capability exposure network element, (Li; FIG. 1-9; ¶ [0097]-[0098]; A registration event associated with network element.) 
wherein the first event registration request carries first indication information, and the first indication information is used to indicate a response manner to the event and the first event registration request is used to request to obtain an IP address of a terminal device in a group;  (Li; FIG. 1-9; ¶ [0055]-[0058], [0097]-[0098], [0158]; A registration event, network elements and the process of obtaining an IP address.) 
receiving, by the application function network element, a first event notification message from the capability exposure network element, wherein the first event notification message comprises an IP address of a first terminal device in the group; and (Li; FIG. 1-9; ¶ [0095], [0158], [0216], [0225]-[0233], [0242]; An IP address of a device of a plurality of devices, associated with the capability registration notification of a network element.) 
Li does not explicitly suggest sending, by the application function network element, a first message to another terminal device that is in the group and to which an IP address has been allocated, wherein the first message comprises the IP address of the first terminal device, an identifier of the first terminal device, and a group identifier of the group.  
However, in analogous art, STARSINC teaches sending, by the application function network element, a first message to another terminal device that is in the group and to which an IP address has been allocated, (STARSINC2; FIG. 1; ¶ [0028]-[0029], [0056]-[0058], [0073]-[0115]; The embodiment(s) detail the sending of messages that detail address information.) 
wherein the first message comprises the IP address of the first terminal device, an identifier of the first terminal device, and a group identifier of the group. (STARSINC; FIG. 1; ¶ [0028]-[0029], [0056]-[0058], [0073]-[0115]; The embodiment(s) detail messages/notifications that includes terminal/device identifiers and group identifiers.)   
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Li in view of STARSINC to send group information in a network for the reasons of configuring group memberships. (STARSINC Abstract)

Re Claim 2 & 13, Li-STARSINC discloses the method according to claim 1, wherein the first event registration request comprises the group identifier of the group. (STARSINC2; FIG. 1; ¶ [0028]-[0029], [0056]-[0058], [0073]-[0115]; The embodiment(s) detail messages/notifications that includes terminal/device identifiers and group identifiers.)   
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Li in view of STARSINC to send group information in a network for the reasons of configuring group memberships. (STARSINC Abstract)

Re Claim 3 & 14, Li-STARSINC discloses the method according to claim 2, wherein the first event registration request comprises one or more identifiers of one or more terminal devices in the group, and the one or more terminal devices in the group comprise the first terminal device. (STARSINC; FIG. 1; ¶ [0028]-[0029], [0056]-[0058], [0073]-[0115]; The embodiment(s) detail messages/notifications that includes terminal/device identifiers and group identifiers.)   
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Li in view of STARSINC to send group information in a network for the reasons of configuring group memberships. (STARSINC Abstract)

Re Claim 4, Li-STARSINC discloses the method according to claim 1, wherein the first event notification message comprises at least one of: the identifier of the first terminal device and the group identifier of the group. (STARSINC; FIG. 1; ¶ [0028]-[0029], [0056]-[0058], [0073]-[0115]; The embodiment(s) detail messages/notifications that includes terminal/device identifiers and group identifiers.)   
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Li in view of STARSINC to send group information in a network for the reasons of configuring group memberships. (STARSINC Abstract)

Re Claim 5, 15 & 20, Li-STARSINC discloses the method according to claim 1, wherein the first event registration request further comprises first indication information, and 
the first indication information indicates one of the capability exposure network element to return IP addresses of all terminal devices in the group at a time, or 
indicates the capability exposure network element to return, when obtaining IP addresses of any one or more terminal devices in the group, the obtained IP addresses of the terminal devices. (STARSINC; FIG. 1; ¶ [0028]-[0029], [0056]-[0058], [0073]-[0115]; The embodiment(s) detail messages/notifications that includes terminal/device identifiers and group identifiers.)   
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Li in view of STARSINC to send group information in a network for the reasons of configuring group memberships. (STARSINC Abstract)

Re Claim 6, Li-STARSINC discloses the method according to claim 5, wherein if the first indication information indicates the capability exposure network element to return the IP addresses of all the terminal devices in the group at a time, the first event notification message comprises the IP addresses of all the terminal devices in the group. (STARSINC; FIG. 1; ¶ [0028]-[0029], [0056]-[0058], [0073]-[0115]; The embodiment(s) detail messages/notifications that includes terminal/device identifiers and group identifiers.)   
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Li in view of STARSINC to send group information in a network for the reasons of configuring group memberships. (STARSINC Abstract)

Re Claim 7, Li-STARSINC2 discloses the method according to claim 1, wherein before the sending, by the application function network element, a first message to another terminal device that is in the group and to which an IP address has been allocated, the method further comprises: 
determining, by the application function network element, the another terminal device that is in the group and to which the IP address has been allocated. (STARSINC; FIG. 1; ¶ [0028]-[0029], [0056]-[0058], [0073]-[0115]; The embodiment(s) detail various devices in various groups.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Li in view of STARSINC to send group information in a network for the reasons of configuring group memberships. (STARSINC Abstract)

Re Claim 8, Li-STARSINC discloses the method according to claim 1, wherein the sending, by the application function network element, a first message to another terminal device that is in the group and to which an IP address has been allocated comprises: 
sending, by the application function network element, the first message to the another terminal device by using a user plane network element corresponding to the another terminal device. (STARSINC; FIG. 1; Background, ¶ [0028]-[0029], [0056]-[0058], [0073]-[0115]; The embodiment(s) detail a user plane and the sending of data between devices.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Li in view of STARSINC to send group information in a network for the reasons of configuring group memberships. (STARSINC Abstract)

Re Claim 9, Li-STARSINC discloses the method according to claim 1, wherein after the receiving, by the application function network element, a first event notification message from the capability exposure network element, the method further comprises: 
sending, by the application function network element, a second message to the first terminal device, wherein the second message comprises the IP address of the another terminal device, an identifier of the another terminal device, and the group identifier of the group. (STARSINC; FIG. 1; ¶ [0028]-[0029], [0056]-[0058], [0073]-[0115]; The embodiment(s) detail messages/notifications that includes terminal/device identifiers and group identifiers.)   
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Li in view of STARSINC to send group information in a network for the reasons of configuring group memberships. (STARSINC Abstract)

Re Claim 10, Li-STARSINC discloses the method according to claim 1, wherein the first message is an application layer message. (STARSINC; FIG. 1; ¶ [0042], [0067], [0081]; Sending messages via application layer.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Li in view of STARSINC to send group information in a network for the reasons of configuring group memberships. (STARSINC Abstract)

Re Claim 12, Li-STARSINC discloses the method according to claim 11, wherein the obtaining, by the capability exposure network element, an IP address of a first terminal device from a core network element comprises: 
sending, by the capability exposure network element, a second event registration request to the core network element, wherein the second event registration request is used to request to obtain the IP address of the terminal device in the group; and (Li; FIG. 1-9; ¶ [0095], [0158], [0216], [0225]-[0233], [0242]; An IP address of a device of a plurality of devices, associated with the capability registration notification of a network element.)
receiving, by the capability exposure network element, a second event notification message from the core network element, wherein the second event notification message comprises the IP address of the first terminal device. (STARSINC; FIG. 1; ¶ [0028]-[0029], [0056]-[0058], [0073]-[0115]; The embodiment(s) detail messages/notifications that includes terminal/device identifiers and group identifiers.)   
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Li in view of STARSINC to send group information in a network for the reasons of configuring group memberships. (STARSINC Abstract)

Re Claim 16, Li-STARSINC discloses the method according to claim 15, wherein when the first indication information indicates the capability exposure network element to return the IP addresses of all the terminal devices in the group at a time, the sending, by the capability exposure network element, a first event notification message to the application function network element after obtaining an IP address of a first terminal device in the group from a core network element comprises: 
sending, by the capability exposure network element, the first event notification message to the application function network element after obtaining the IP addresses of all the terminal devices in the group from the core network element, wherein the first event notification message comprises the IP addresses of all the terminal devices in the group. (Li; FIG. 1-9; ¶ [0095], [0158], [0216], [0225]-[0233], [0242]; An IP address of a device of a plurality of devices, associated with the capability registration notification of a network element.)

Re Claim 18, Li-STARSINC discloses the method according to claim 13, wherein if the first event registration request does not comprise one or more identifiers of one or more terminal devices in the group, before the sending, by the capability exposure network element, a second event registration request to the core network element, the method further comprises: 
obtaining, by the capability exposure network element, an identifier of the terminal device in the group from a unified data management network element based on the group identifier. (STARSINC; FIG. 1; ¶ [0028]-[0029], [0056]-[0058], [0073]-[0115]; The embodiment(s) detail messages/notifications that includes terminal/device identifiers and group identifiers.)   
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Li in view of STARSINC to send group information in a network for the reasons of configuring group memberships. (STARSINC Abstract)

Claim(s) 17 & 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2012/0220326 A1), in view of STARSINC et al. (US 2018/0092133 A1) and further in view of Palanisamy et al. (US 2019/0045343 A1). 
Re Claim 17, Li-STARSINC discloses the method according to claim 13, yet does not explicitly suggest wherein the group identifier of the group is a group identifier of the group at an application layer, and the sending, by the capability exposure network element, a second event registration request to the core network element comprises: converting, by the capability exposure network element, the group identifier of the group at the application layer into a group identifier of the group at a network layer; and sending, by the capability exposure network element, the second event registration request to the core network element, wherein the second event registration request comprises the group identifier of the group at the network layer.  
However, in analogous art, Palanisamy teaches wherein the group identifier of the group is a group identifier of the group at an application layer, and the sending, by the capability exposure network element, a second event registration request to the core network element comprises: 
converting, by the capability exposure network element, the group identifier of the group at the application layer into a group identifier of the group at a network layer; and (Palanisamy; FIG. 1-3; Summary, ¶ [0068]-[0076]; The embodiment(s) detail group identifiers in application layer and network layers.) 
sending, by the capability exposure network element, the second event registration request to the core network element, wherein the second event registration request comprises the group identifier of the group at the network layer. (Palanisamy; FIG. 1-3, Summary, ¶ [0068]-[0076], [0710]; The embodiment(s) detail a core network, registrations, exposure elements and group identifiers.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Li-STARSINC in view of Palanisamy to convert information for the reasons of grouping devices in various layers. (Palanisamy Abstract) 

Re Claim 19, Li-STARSINC discloses the method according to claim 14, yet does not explicitly suggest wherein the group identifier of the group is a group identifier of the group at an application layer, the identifiers of the one or more terminal devices in the group are application layer identifiers, and the sending, by the capability exposure network element, a second event registration request to the core network element comprises: converting, by the capability exposure network element, the application layer identifiers of the one or more terminal devices in the group into network layer identifiers of the terminal devices, and converting the group identifier of the group at the application layer into a group identifier of the group at a network layer; and sending, by the capability exposure network element, the second event registration request to the core network element, wherein the second event registration request comprises the network layer identifiers of the one or more terminal devices in the group and the group identifier of the group at the network layer.  
However, in analogous art, Palanisamy teaches wherein the group identifier of the group is a group identifier of the group at an application layer, the identifiers of the one or more terminal devices in the group are application layer identifiers, and the sending, by the capability exposure network element, a second event registration request to the core network element comprises: 
converting, by the capability exposure network element, the application layer identifiers of the one or more terminal devices in the group into network layer identifiers of the terminal devices, and (Palanisamy; FIG. 1-3; Summary, ¶ [0068]-[0076]; The embodiment(s) detail group identifiers in application layer and network layers.)
converting the group identifier of the group at the application layer into a group identifier of the group at a network layer; and (Palanisamy; FIG. 1-3; Summary, ¶ [0068]-[0076]; The embodiment(s) detail group identifiers in application layer and network layers.)
sending, by the capability exposure network element, the second event registration request to the core network element, (Palanisamy; FIG. 1-3, Summary, ¶ [0068]-[0076], [0710]; The embodiment(s) detail a core network, registrations, exposure elements and group identifiers.)
wherein the second event registration request comprises the network layer identifiers of the one or more terminal devices in the group and the group identifier of the group at the network layer. (Palanisamy; FIG. 1-3, Summary, ¶ [0068]-[0076], [0710]; The embodiment(s) detail a core network, registrations, exposure elements and group identifiers.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Li-STARSINC in view of Palanisamy to convert information for the reasons of grouping devices in various layers. (Palanisamy Abstract) 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER B ROBINSON whose telephone number is (571)270-0702. The examiner can normally be reached M-F 7:00-3:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas R Taylor can be reached on 571-272-3889. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTOPHER B ROBINSON/           Primary Examiner, Art Unit 2443